ICJ_091_ApplicationGenocideConvention_BIH_SCG_2001-09-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 10 SEPTEMBRE 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER OF 10 SEPTEMBER 2001
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 10 septembre 2001,
CLS Recueil 2001, p. 572

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 10 September 2001,
LCL. Reports 2001, p. 572

 

N° de vente:
ISSN 0074-444} Sales number 827
ISBN 92-1-070927-6

 

 

 
10 SEPTEMBRE 2001
ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

10 SEPTEMBER 2001
ORDER
572

COUR INTERNATIONALE DE JUSTICE

2001 ANNEE 2001
10 septembre .
Role général

n°91 | 10 septembre 2001

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et l'article 80 de son Règlement,

Vu le contre-mémoire déposé par la Yougoslavie le 22 juillet 1997,
dans lequel celle-ci a présenté des demandes reconventionnelles,

Vu l'ordonnance du 17 décembre 1997, par laquelle la Cour a dit que
lesdites demandes reconventionnelles étaient recevables comme telles et
faisaient partie de l'instance en cours, a prescrit la présentation d’une
réplique de la Bosnie-Herzégovine et d’une duplique de la Yougoslavie
portant sur les demandes soumises par les deux Parties, et a fixé les dates
d'expiration des délais pour le dépôt de ces pièces,

Vu la réplique déposée par la Bosnie-Herzégovine le 23 avril 1998 et la
duplique déposée par la Yougoslavie le 22 février 1999;

Considérant que, par lettre datée du 20 avril 2001 et reçue au Greffe le
23 avril 2001, l'agent de la Yougoslavie a informé la Cour que son gou-
vernement entendait retirer les demandes reconventionnelles présentées
dans son contre-mémoire; et que le greffier a transmis copie de cette lettre
à l’agent de la Bosnie-Herzégovine le 24 avril 2001;

Considérant que, par lettre datée du 12 juillet 2001 et reçue au Greffe
573 APPLICATION DE CONVENTION GENOCIDE (oRD. 10 [IX 01)

le 15 août 2001, l'agent de la Bosnie-Herzégovine a fait savoir à la Cour
que son gouvernement ne voyait pas d’objection au retrait par la You-
goslavie des demandes reconventionnelles présentées par celle-ci,

Prend acte du retrait par la République fédérale de Yougoslavie des
demandes reconventionnelles présentées dans son contre-mémoire.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix septembre deux mille un, en trois exemplaires,
dont Pun restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la Bosnie-Herzégovine et
au Gouvernement de la République fédérale de Yougoslavie.

Le président,
Signé) Gilbert GUILLAUME,
Le greffier,
{ Signé) Philippe Couvreur.
